Name: Commission Regulation (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems
 Type: Regulation
 Subject Matter: fisheries;  air and space transport;  information and information processing;  communications
 Date Published: nan

 Avis juridique important|31997R1489Commission Regulation (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems Official Journal L 202 , 30/07/1997 P. 0018 - 0023COMMISSION REGULATION (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systemsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 686/97 (2), and in particular Article 3 (10) thereof,Whereas it is necessary to establish lists of fishing vessels to which vessel monitoring systems (VMS) applies as well as lists of fishing vessels which are exempted from VMS;Whereas it is necessary to define the operational capacities of, as well as the specific data to be transmitted by, the satellite-tracking devices installed on board certain Community fishing vessels;Whereas it is appropriate to ensure coordination between the fisheries monitoring centre (FMC) of a flag Member State and that of a coastal Member State in the case of fishing vessels operating in waters subject to the sovereignty or jurisdiction of a coastal Member State;Whereas it is necessary to define when the transmission of data through VMS can be considered to be the transmission of the effort reports mentioned in Articles 19 (b) and 19 (c) of Regulation (EEC) No 2847/93;Whereas an alternative method of transmission of data must be ensured in the event of technical failure or non-function of the satellite tracking device;Whereas it is necessary to ensure that, on specific request, the Commission has direct access to the data received from the fishing vessels, in order to enable it to perform in a cost-effective way its tasks provided for in Articles 29 and 30 of Regulation (EEC) No 2847/93;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1 This Regulation lays down detailed rules under which Member States are to establish and operate satellite-based vessel monitoring systems, hereinafter referred to as 'VMS`, as provided for in Article 3 of Regulation (EEC) No 2847/93.Article 2 1. Not later than 31 December 1997, each Member State shall establish a list of the fishing vessels flying its flag and registered in the Community to which VMS applies pursuant to Article 3 (1) of Regulation (EEC) No 2847/93, as well as a list of the fishing vessels belonging to the categories referred to in Article 3 (1) of that Regulation which are exempted from the VMS pursuant to Article 3 (3) of that Regulation, and shall communicate them to the Commission and, on request, to the other Member States.2. Not later than 30 June 1999, each Member State shall establish a list of the fishing vessels flying its flag and registered in the Community to which VMS applies pursuant to Article 3 (2) of Regulation (EEC) No 2847/93, as well as a list of the fishing vessels belonging to the categories referred to in Article 3 (2) of that Regulation which are exempted from the VMS pursuant to Article 3 (3) of that Regulation, and shall communicate them to the Commission and, on request, to the other Member States.3. When a Member State imposes VMS on vessels flying its flag and registered in the Community which do not fall within the scope of Article 3 (1) and (2) of Regulation (EEC) No 2847/93, that Member State shall establish a list of those vessels, and shall communicate it to the Commission and, on request, to the other Member States.4. The lists shall contain for each vessel the following information:- the flag State,- the internal fleet register number,- the external identification,- the name, and- the international radio call sign.5. Each Member State shall immediately inform the Commission and the other Member States which had requested the lists of any changes thereto.Article 3 1. The satellite-tracking devices installed on board the fishing vessels shall ensure the automatic transmission to the fisheries monitoring centre, hereinafter referred to as 'the FMC`, of the flag Member State, at all times, of data relating to:- the vessel identification,- the most recent geographical position of the vessel, with a position error which shall be less than 500 metres, with a confidence interval of 99 %, and- the date and time of the fixing of the said position of the vessel.2. Each flag Member State shall take the necessary measures to check the accuracy of the data referred to in paragraph 1.3. Without prejudice to the special provisions contained in fisheries agreements concluded between the Community and third countries or in international conventions to which the Community or some of its Member States are a party, each Member State shall take the necessary measures to ensure that its FMC receives through the VMS the information requested in paragraph 1 concerning the fishing vessels flying its flag and registered in the Community, at least every two hours unless otherwise specified in Annex I. The FMC may decide to require the position at shorter time intervals. If a VMS does not offer the possibility of polling the actual position of the fishing vessels, the Member State concerned shall take the necessary measures to ensure that the FMC receives the position of the vessels every hour.4. Each Member State shall take the necessary measures to ensure that its FMC monitors, through the VMS, the date and time of the entry into and the exit from the fishing areas referred to in Annex I to Council Regulation (EC) No 685/95 (3) and the waters of a third country of vessels flying its flag and registered in the Community.Article 4 1. The VMS established by each Member State shall ensure the automatic transmission to the FMC of a coastal Member State of the data relating to the identification and the geographical position of the fishing vessels flying its flag and registered in the Community to which VMS applies and which operate in the waters of the coastal Member State, expressed in degrees and minutes of latitude and longitude, and relating to the date and time of fixing of the said position. Those data shall simultaneously be transmitted to the FMC of the flag Member State in conformity with the format defined in Annex II.2. Each Member State shall transmit to the other Member States, before 31 December 1997, a comprehensive list of latitude and longitude coordinates which delimit its exclusive economic zone or exclusive fishery zone.3. Coastal Member States monitoring jointly an area may specify a common destination for the transmissions referred to in paragraph 1. They shall inform the Commission and the other Member States thereof.4. Member States shall take the necessary measures to ensure coordination between their competent authorities regarding the establishment and operation of the procedures for transmission to the FMC of a coastal Member State.Article 5 The transmission of data through VMS by a Community fishing vessel, which operates in the fishing areas referred to in Annex I to Regulation (EC) No 685/95, in accordance with the provisions of Articles 3 and 4 of this Regulation, is considered to be the transmission of the effort reports referred to in Articles 19 (b) and 19 (c) of Regulation (EEC) No 2847/93.Article 6 1. In the event of technical failure or non-function of the satellite tracking device fitted on board a fishing vessel, the master or the owner of the vessel or their representative shall communicate at least every 24 hours, starting from the time that this event was detected, the data referred to in Article 3 (1) and Article 4 (1) by telex, by fax, by telephone message or by radio, via a radio station approved under the Community legislation for the reception of such reports, to the FMC of the flag Member State and the FMC of the coastal Member State respectively. The same provision applies in the event of technical failure or non-functioning of the VMS of the flag Member State. Such communication is not considered to be the transmission of the effort reports referred to in Articles 19 (b) and 19 (c) of Regulation (EEC) No 2847/93.2. In the event of technical failure or non-function of the satellite tracking device fitted on board a fishing vessel, the owner of the fishing vessel or the representative of the owner is obliged to have the device repaired or replaced within one month. After that period, the master of a fishing vessel is not authorized to commence a fishing trip with a defective satellite tracking device. However, where a device stops functioning or becomes defective during a fishing trip that lasts more than one month, the repair or the replacement has to take place as soon as the vessel enters a port, and the master of the vessel is not authorized to commence a new fishing trip without the satellite tracking device having been repaired or replaced.3. Member States shall take the necessary measures to ensure that the master or the owner of the vessel or their representative is informed when the satellite tracking device fitted on board a fishing vessel appears to be defective or non-functioning or, as far as possible, when their VMS is non-functioning.Article 7 Member States shall take the necessary measures to ensure that the Commission shall have, from 1 October 1998 onwards, on specific request, at any time remote access by online sessions to the computer files containing the data recorded by the FMC.Article 8 The name, address, telephone number, telex number and fax number, as well as the X.25 and any other addresses used for electronic data transmission, of the competent authority responsible for a FMC, are listed in Annex III. Any change in that information shall be communicated to the Commission and to the other Member States within one week.Article 9 The Member States and the Commission shall notify to each other the measures relating to VMS taken pursuant to Article 37 (1) of Regulation (EEC) No 2847/93.Article 10 Member States shall inform the Commission, for the first time before 1 November 1997 and half-yearly thereafter, of the progress in establishing their VMS.Article 11 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 261, 20. 10. 1993, p. 1.(2) OJ No L 102, 19. 4. 1997, p. 1.(3) OJ No L 71, 31. 3. 1995, p. 5.ANNEX I FREQUENCY OF POSITION REPORTS >TABLE>ANNEX II ELECTRONIC DATA EXCHANGE FORMAT >TABLE>>TABLE>Character set: ISO 8859.1.A data transmission is structured in the following manner:- a double slash ('//`) and a field code indicate the start of a data element- a slash ('/`) separates the field code and the data.Optional data elements have to be inserted between 'Start of record` and 'End of record`.ANEXO III / BILAG III / ANHANG III / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  / ANNEX III / ANNEXE III / ALLEGATO III / BIJLAGE III / ANEXO III / LIITE III / BILAGA III BELGIÃ /BELGIQUEDANMARKDEUTSCHLANDName: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrungAnschrift: Palmaille 922767 HamburgTelefon: (040) 389 05-173 - (040) 389 05-180Telefax: (040) 389 05-128 - (040) 389 05-160Telex: 0214/763X25: 493/20221Ã Ã Ã Ã Ã ESPAÃ AFRANCEIRELANDITALIANome: Comando generale del corpo delle capitanerie di porto - Guardia costieraIndirizzo: Viale dell'Arte n. 1600144 RomaTelefono: (+39-6) 592 35 69 - 592 41 45 - 59 08 44 08 - 59 08 45 27Telefax: (+39-6) 592 27 37 - 59 08 47 93Telex: (+39-6) 614156 COGECP I; 614103 COGECP I; 611172 COGECP IE-Mail: cogecap 3 a mail.flashnet.itNEDERLANDPORTUGALNome: InspecÃ §Ã £o-Geral das PescasEndereÃ §o: Ed. Vasco da GamaAlcÃ ¢ntara-MarP-1350 LisboaTelefone: (351-1) 391 35 80/1Telefax: (351-1) 397 91 93EndereÃ §o X25: 268096210389SUOMISVERIGEUNITED KINGDOM